Case 6:18-cv-01140-PGB-DCI Document 24 Filed 01/16/19 Page 1 of 2 PageID 94




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION

ANDRA JACKSON,

       Plaintiff,

-vs-                                                CASE NO.: 6:18-CV-01140-PGB-DCI

MERRICK BANK CORPORATION,

       Defendant.
                                      /

                           NOTICE OF PENDING SETTLEMENT

          Plaintiff, ANDRA JACKSON, by and through her undersigned counsel, hereby notifies

the Court that the parties, Plaintiff, ANDRA JACKSON, and Defendants, MERRICK BANK

CORPORATION, have reached a settlement with regard to this case, and are presently drafting,

and finalizing the settlement agreement, and general release documents. Upon execution of the

same, the parties will file the appropriate dismissal documents with the Court.

                                                      Respectfully Submitted,


                                                      /s/ John C. Distasio, Esquire
                                                      JOHN C. DISTASIO, ESQUIRE
                                                      Florida Bar No.: 096328
                                                      MORGAN & MORGAN, TAMPA, P.A.
                                                      One Tampa City Center
                                                      201 N. Franklin Street, Suite 700
                                                      Tampa, FL 33602
                                                      Telephone: (813) 223-5505
                                                      Facsimile: (813) 223-5402
                                                      JDistasio@ForThePeople.com
                                                      LCrouch@ForThePeople.com
                                                      JSherwood@ ForThePeople.com
                                                      Attorney for Plaintiff


                                                1
Case 6:18-cv-01140-PGB-DCI Document 24 Filed 01/16/19 Page 2 of 2 PageID 95




                                   CERTIFICATE OF SERVICE

              I hereby certify that on January 16th, 2019, I electronically filed the foregoing

with the Clerk of the Court by using the CM/ECF system and that a Notice of this filing will be

sent to the following by operation of the Court’s Electronic Filing System: Carter Burgess,

Holland & Knight LLP, 50 North Laura Street, Suite 3900, Jacksonville, FL               32202

(carter.burgess@hklaw.com).


                                                   /s/ John C. Distasio, Esquire
                                                   JOHN C. DISTASIO, ESQUIRE
                                                   Florida Bar No.: 096328
                                                   MORGAN & MORGAN, TAMPA, P.A.
                                                   Attorney for Plaintiff




                                               2
